Sport, specifically concerning players' agents (debate)
The next item is the oral question to the Commission by Doris Pack, on behalf of the Committee on Culture and Education, on sport, specifically concerning players' agents - B7-0308/2010).
Mr President, Commissioner, ladies and gentlemen, in Mr Belet's report on professional football, the European Parliament already stated that it is in favour of better regulation of the activities of sports agents, particularly players' agents, and on that occasion, we called for an appropriate directive. Now, we once again find ourselves facing that issue.
The legal situation is unclear. Since players' agents often work across borders, national legislation, even where it exists in the first place, is not a suitable method of controlling these activities. In turn, sports federations have limited legal scope of action. As non-state actors, they are not entitled to lay down extensive regulations. In 2000, FIFA, for example, had to relax its licensing procedure for agents for this very reason.
In 2009, the Commission published a study which pointed, in particular, to worrying connections between players' agents and criminal activities. There was talk of money laundering, bribery, betting and tax fraud, amongst others practices. Such connections damage the integrity of the sport and are inconsistent with its social role. In addition, the study published by the Commission has found that the financial flows from players' transfers usually lack transparency, which goes to explain the vulnerability of this system to the criminal machinations I have just mentioned. There is a particular risk, in the case of the agencying of young players, of the agent exploiting the youth and inexperience of players in, say, Africa, promising them a future in European professional football and then dropping them when no club can be found for them, leaving them stranded in Europe as illegal immigrants, without work or support.
Against this background, we need a European legislative initiative. That would enable us to regulate this issue uniformly across the EU, to plug the legal loopholes and to support sports federations in their efforts towards orderly and transparent agencying of players. In that respect, we should make it our particular aim, as we have requested in our motion, to ban commission payments for agents transferring underage players, so that we can eliminate every financial incentive for these kinds of unfair transactions, especially those involving underage players. I hope that we will get the support of tomorrow's plenary for our motion today and, above all, that it will encourage the Commission to get to work on this issue.
Member of the Commission. - Mr President, let me first of all thank Ms Pack for presenting this oral question on behalf of the Committee on Culture and Education.
I am fully aware of the political importance of this issue. I would recall that the Commission has now published the results of the independent study on sports agents. The study provides a comprehensive analysis of the issue at stake. We have learned, for instance, that around 6 000 agents are active across the Member States in all disciplines. However, 95% of them are active in only four sports: athletics, basketball, football and rugby. And within this group, football clearly predominates.
The study also tells us that only a limited number of Member States regulate agents through a specific law. Most countries simply rely on general provisions of either labour law or contract law. Some international sports federations have also adopted regulations on agents, notably in the disciplines that I just mentioned: athletics, basketball, football and rugby.
Although the existing public and private regulations may conflict with each other and create legal uncertainty, the findings of the study show that few obstacles exist to the free provision of agents' activities across the EU. However, the study highlights a number of dubious practices related to agents' activities: for instance, the payment of secret commissions, the exploitation of young players, etc. We must address such problems to preserve the integrity and fairness of sports competitions.
The sports movement has been trying to tackle these problems for some time. This is why a number of governing bodies have adopted measures to regulate the activities of agents. The rules put in place by sports bodies may have an advantage: sporting sanctions are sometimes the best way to deter unscrupulous actors in the market, be they agents, clubs or players. But sporting authorities do not have the power to investigate and punish acts which all Member States consider to be crimes: corruption, money laundering, tax evasion and illegal immigration. The sports movement is looking for assistance from the European institutions to tackle the challenges posed by agents.
The Commission has an important role to play. We can help to develop the common principles and standards that might serve as a minimum set of rules for countries and sports federations across Europe. We are now assessing which type of action at EU level would be most appropriate. We have several options in mind but, to finally decide what action we should take, we will certainly need further deliberations and consultations.
Mr President, Commissioner, I should just like to start with a reference to the Football World Cup in South Africa, which is again showing every day how great sport can be, how great it is for a country, a continent, and particularly the society there. This makes it all the more important for us to preserve sport from the criminal excrescences to which Mrs Pack has already referred, or to make vigorous efforts to tackle these excrescences.
To quote verbatim from the study you have just mentioned, the results of which are now known, 'Sport is increasingly affected by organised crime'. This is sad but true. We are talking about human trafficking, sometimes of young children, and also about all kinds of financial malpractice. It is clear that the sports federations themselves have neither the ability nor the power to tackle this malpractice efficiently. A European initiative is indeed required, therefore.
We already have various legislative instruments at our disposal - in the treaty and in certain directives - to enable us to take action. I should like to mention a couple of proposals for action. Firstly, we could set to work on strict criteria applicable to all sports agents throughout the Union. The best way to bring about such a situation is via licensing systems for clubs and via a compulsory register for players' agents. The sports federations can impose this, but the European Union can certainly be a driving force in this connection. For example, the EU can coordinate activities among the various national supervisory authorities.
A second measure we could take would be to introduce absolute transparency into the financial flows in circulation in the world of players' agents, as these are the root of most evil at present. We have no knowledge of these shady financial flows, which means that they can continue to use top-class sport for money laundering, on the one hand, and bribery on the other.
A third proposal - which Mrs Pack has already discussed - concerns a ban on remuneration for players' agents who seek to make money from the transfer of underage players. We should definitely take action on this. We have sufficient instruments at our disposal not only to exert pressure on the professional sports federations to push this through but also to take our own initiatives.
Back in 2007, by a very large majority, this House called on the Commission to take the initiative in the fight against the excrescences in the world of sports agents. This study makes a number of specific suggestions. Although good, they are clearly inadequate. We are pleased to hear you say here that you do indeed intend to move things up a gear. There have been calls for this even within the sector itself; from the European association of players' agents. We have had a great deal of contact with them, and they themselves are pushing for the European Union to swing into action to root out the rotten apples. I propose that we respond to their calls in the interests of sport and of its extremely important social role.
on behalf of the S&D Group. - Mr President, we are indeed fortunate, I suppose, to be talking about this at the time of the World Cup because what the World Cup illustrates more than almost any other sporting event is just how important sport is to people; just how many millions and millions of people watch football and how much pleasure and passion is invested in it.
Because of this, it is so important that we actually make sure that the game of football and other sports are regulated properly and that we do now take the action which has been discussed for so long about players' agents. We are, unfortunately, as has been mentioned, seeing some very serious things going on: abuse, money laundering, corruption, exploitation of underage players; things which are serious crimes against which we really must take the action which we have been planning for so long. What better time to be doing that than now, when the whole world it seems is consumed by football?
on behalf of the ECR Group. - Mr President, I fully support efforts to make the activities of sports agents, mainly in football, more transparent and I believe that the EU should be supporting the various sporting governing bodies to ensure that they can do just that. We need to shine a light into the murky world where exploitation could be rife and matters such as dual representation, whereby the agent can be representing a player at the same club that is trying to sign the player, need to be looked at.
However, any legislation that comes forward to regulate this sector must be from the national sporting bodies or authorities such as FIFA and UEFA. It is really not the place of the EU to be regulating in the sporting world, especially with the global nature of this particular problem. Where we can add value to sports we should, but we should only intervene upon the request of the sporting governing bodies where we can clearly deliver value or give clarity.
Mr President, I welcome the question raised by our President in the middle of the World Cup. The Commission study has worrying aspects, in that it exposes the risk to the ethics and reputation of sport.
If the sporting movement is to remain the main player in regulation, by relying on the thousands of charitable men and women who keep alive the sporting spirit as we love it, because is it a factor in individual development, the States should be at their side to punish attacks on public order and to punish excesses.
These excesses are found in the sports business, in which players are increasingly becoming commodities and their agents simply brokers, placing them just like commodities. Transfers command astronomical sums and the rights of minors are increasingly trampled upon.
These excesses are a cross-border phenomenon, it is money as king, crazy money, and has unfortunately been strengthened by the case-law of the Court of Justice of the European Communities. The leading bodies of certain sports in question, especially football, are looking for aid from European bodies. Yes, Commissioner, we need to act and, for my part, I am sorry that France has just passed legislation to the contrary.
(GA) Mr President, an hour and a half ago, the women were saying that it was late to be discussing women's issues. Now we are approaching midnight and we are discussing sporting matters.
However, at least we have the opportunity to discuss this; before Lisbon, we did not. Now we have the opportunity and it is good that we are taking it, particularly when we are talking of young people and of the activities of sports agents.
As Mrs Pack said, there are many examples of young people who are promised that they will be big stars in the future. But what happens? They are taken from their homes, from their families, from schools, and then a year or two later, they are discarded. This is what happens to the majority of them.
Now the European Union has a chance to do something about this and to lay down laws and penalties to protect young people from these agents. We should look at what is going on in different sports and in different countries, compile this information and do the best thing - particularly for young people and for sport as a whole.
(NL) Mr President, the profession of sports agent is one with no safeguards and little or no supervision, let alone penalties for misconduct, for example, human trafficking. The EU has carried out a study and identified abuses but, as yet, has failed to do anything about the situation. Yet something must be done. I am very concerned about the vulnerability of underage players, particularly those from developing countries, who are often victims of human trafficking. The EU has to clamp down on this.
The resolution presents specific proposals: putting a stop to remuneration for agents of underage players, enforcing more transparency in financial transactions during transfers, and more regulation by Member States given that the sports federations do not have the situation under control at present. Specific measures are required in order to tackle Wild West conditions. The Commission must ensure that enforcement and the penalising of malpractice - which, after all, is often cross-border in nature - are improved. In addition, the rights of underage players must be safeguarded effectively at all times.
(RO) I welcome the initiative suggested by Ivo Belet of setting up a standard system for protecting the interests of sports men and women who use the services of agents, which will reduce incidences of misconduct in this area relating to the lack of transparency with transfers, money laundering and human trafficking.
As I see it, we need to focus appropriate attention not only on football, but on all the other sports as well. For example, we currently have around 6 000 agents who are active in Europe, representing 30 different sports, involved in business activities with an estimated annual value of hundreds of millions of euro. In these circumstances, imposing a single code of rules for licensing players' agents will be far from an easy task.
In addition, we will have to support a clearer definition of the functions of an agent, whether as a manager of players or as an intermediary in transfers. Looking ahead ...
(The President cut off the speaker)
(PL) Mr President, there is one good thing about having this debate at this late hour - our discussion is not being held during the transmission of World Cup matches, so we have time for the debate. On a serious note, however, we have the Treaty of Lisbon, which obliges us to take very serious action in a situation which is wrong and which it has not been possible to solve for years. We have before us the European Championships organised in two years' time by Poland and Ukraine, so I am extremely pleased with the decision made by Mr Belet, Mrs Pack and Mrs Vassiliou, who has been so actively involved in this, that harmonisation of legislation is needed in this area. The system is, indeed, not transparent and is burdened with decades of corruption. The trade in young players is taking on enormous proportions, and is leading to many situations where money is being shared, even after transfers have been completed and high fees paid. Transfer fees are so high that they sometimes put clubs into debt. This is why we need a new code ....
(The President cut off the speaker)
Member of the Commission. - Mr President, I believe that we all agree on the importance of sport and that it can be very enjoyable for all of us. I thank you all very much for your input and proposals which will be seriously taken into account.
There is no doubt that some EU action is desirable; sports federations do not have the powers to intervene in some of the worse cases of malpractice. Such problems now take on a transnational dimension as sport becomes more globalised.
The internationalisation of professional sport makes it difficult to adopt a national approach to problems of a systemic nature. The EU can play a coordinating role and help to ensure a harmonised approach to the issue of agents. We might, for example, use the new competence acquired by the EU for the harmonisation of criminal law. Many actors within the sports movement would certainly welcome our support.
Of course, whatever action we decide to take, we will work closely with the relevant federations and I intend to publish - as you know - a communication on sport very soon and this communication will certainly look at this issue in more detail. It would be wrong to prejudice the discussions which we need to have with you, the Parliament, as well as the sports movement itself. I am looking forward to working closely with you to take this issue forward.
I have received one motion for a resolutiontabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
Written statements (Rule 149)
in writing. - In this era of commercialisation and professionalism, agents are unavoidable aspects of the sporting landscape. The Commission Report estimates that 6 000 agents are active in the EU, generating a turnover of over EUR 200 million for the transfer of players and athletes.
Football is the only sport where agents are active in all EU Member States. Football in Europe is big business and it is essential that fair play and integrity are at the heart of the sport. The illicit trafficking and transfer of young players across borders is a worrying issue. This situation is particularly associated with football clubs and their search for talent. It is estimated that around 20 000 young Africans have been brought to Europe to play football but now live in the EU illegally because they did not secure a career as a football player. Closer cross-border regulation, monitoring and minimum harmonised standards for agents' contracts would contribute to tackling this problem and are necessary to ensure the integrity of football.
Given the cross-border dimension of this issue, I would urge the Commission to carve out an effective and strong role for itself in order to protect minors and halt the trafficking of players.